Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/089,442 filed on 12/3/21. Claims 1 - 18 has been examined.
EXAMINER’S AMENDMENT
3.	The application has been amended as follows: 
Replace the claims as follows:

1. (Currently Amended) 		A method of operating a battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery and a transmitter, comprising[[;]];
keeping in the data storage at least one instance of previous data samples represented in a previously transmitted packet; 
awakening the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep to minimize battery drain; 
storing all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; 
transmitting a packet including representations of the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: 

there has been no change in the contents or usage of the product within the asset over a prolonged period of time.

2. (Original) 	The method as claimed in claim 1 wherein at least some of the representations of the contents or usage of the product within the asset are compressed.

3. (Original) 	The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the contents or usage of the product from previously stored sample data.

4. (Original) 	The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.

5. (Original) The method as claimed in claim 1 wherein the representations of the contents or usage of the product within the asset of the product transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.



7. (Currently Amended)		A battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery, and a transmitter, comprising[[;]]:
the processor configured to keep in the data storage at least one instance of previous data samples represented in a previously transmitted packet; 
the processor configured to awaken the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; 
the processor configured to store all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; 
the transmitter configured to transmit a packet including representations in the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: 
the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or 
there has been no change in the contents or usage of the product within the asset over a prolonged period of time.

8. (Original) The battery powered telemetric device as claimed in claim 7 wherein at least some of the representations in the contents or usage of the product within the asset are compressed upon transmission.

9. (Original) 	The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the content or usage of the product from previously stored sample data.

10. (Original) 	The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.

11. (Original) 	The battery powered telemetric device as claimed in claim 7 wherein the representations in the contents or usage of the product within the asset of the product which are transmitted in a packet include a representation of the last sample data of the previously transmitted packet.

12. (Original) 	The battery powered telemetric device claimed in claim 7 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of 

13. (Currently amended) 	An asset monitoring device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery, and a transmitter, comprising[[;]]: 
the processor configured to keep in the data storage at least one instance of previous data samples represented in a previously transmitted packet; 
the processor configured to awaken the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; 
the processor configured to store all the sample data in the data storage since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; and the 
transmitter configured to transmit a packet including representations in the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible, wherein the representations are compressed to limit the battery power required for the transmission.

14. (Original) 		The asset monitoring device as claimed in claim 13 wherein the transmitter is configured to transmit a packet including representations of the contents or usage of the product in the 

15. (Original) 		The asset monitoring device as claimed in claim 13, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the content or usage of the product from previously stored sample data.

16. (Original) 		The asset monitoring device as claimed in claim 13, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value. 

17. (Original) 		The asset monitoring device as claimed in claim 13 wherein the representations of the contents or usage of the product within the asset transmitted in a packet includes a representation of the last sample data of the previously transmitted packet. 

18. (Original) 		The asset monitoring device as claimed in claim 13 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632